UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KHALIL O JACKSON,
                                                                20-CV-2843 (JGK) (BCM)
                Plaintiff,
                                                                ORDER
 -against-
 MORGAN STANLEY SERVICES GROUP INC., et
 al.,
                Defendants.
                                                                                                6/2/21
BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the discovery letter-motions dated May 26, 2021
from plaintiff (Dkt. No. 48) and from defendants (Dkt. No. 49), as well as the responding letters
dated June 1, 2021 (Dkt. Nos. 50, 51.) Optional reply letters are due on June 3, 2021. See Moses
Ind. Prac. § 2(e).

         The Court will conduct a discovery conference on June 7, 2021, at 11:00 a.m., in
Courtroom 20A of the Daniel Patrick Moynihan United States Courthouse. Please note that this
is an in-person conference. Counsel are advised to consult the Chief Judge's current entry
protocols, available at https://nysd.uscourts.gov/covid-19-coronavirus, in advance of the
conference. As of the date of this Order, masks are required in public areas of the courthouse,
including Courtroom 20A, regardless of vaccination status. It is the Court's intention to resolve the
parties' discovery disputes based on their letters, augmented by such argument as may be presented
at the conference, unless a party shows good cause why more formal briefing should be required.

       If any party has an unavoidable scheduling conflict, that party's counsel must promptly
telephone Judge Moses's courtroom deputy at (212) 805-0228 with two proposed alternative dates,
acceptable to all counsel, for a morning discovery conference (Monday-Thursday).

Dated: New York, New York
       June 2, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
